Citation Nr: 1643265	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis or other asbestos-related pulmonary disorder.

2.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Kimberly J. Syfrett, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to August 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for asbestosis and COPD.

The issue of service connection for a pulmonary disorder, to include COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has a current diagnosis of asbestosis or other asbestos-related pulmonary disorder.


CONCLUSION OF LAW

The criteria for service connection for asbestosis or other asbestos-related pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter on October 9, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination in December 2009.  This examination and its associated report are adequate for the asbestosis claim.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's asbestosis claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that it is inadequate for the Veteran's COPD claim, as discussed below.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims (the Veterans Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00.

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The Veterans Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.9.b.

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer, and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking.  M21-1MR, IV.ii.2.C.9.c.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos.  Instead, medical nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOPGCPREC 04-00.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's claim for service connection for asbestosis or other asbestos-related pulmonary disorder.  Specifically, the evidence does not demonstrate that the Veteran has a current diagnosis of such.

Service treatment records include a February 1983 Asbestos Medical Surveillance Program Questionnaire in which the Veteran reported exposure to asbestos for three years in service.  Specifically, he stated that he worked for three years with talc, which was comprised approximately 9 percent of asbestos particles.  It was noted that NAVAIRDEVCEN WARMINSTER PA message 162250Z reflected collaborating data regarding the asbestos content of the talc.  See VBMS, 5/12/16 STR (Vol 1 of 2), p. 4.

VA treatment records reflect a history of bronchitis and diagnoses of COPD and possible emphysema.  See VBMS, 1/15/10 CAPRI, p. 11-12; 1/6/10 Private Treatment Record, p. 3.

A December 2009 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran's symptoms included shortness of breath with exertion and in certain kinds of weather, and dyspnea at rest and with exertion.  Upon objective examination, the VA examiner found that the Veteran's chest was bilaterally symmetric with regular and rhythmic respiration, and clear lungs without wheezes or crackles.  Although she diagnosed the Veteran with COPD and restrictive lung defect due to chronic chest wall conditions, she stated that there were no objective findings to support a diagnosis of asbestosis or any asbestos-related disease at that time.

Although the Veteran is competent to describe his symptoms, he is not competent to diagnose a pulmonary disorder, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. .2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159 (a)(1).

Additionally, the Board acknowledges the statement provided by the Veteran's daughter, who is a registered nurse, in which she opined that the Veteran's lung damage was due to the three years of working with asbestos-laced parachute powder during service.  However, she does not diagnose the Veteran but rather generally discusses "lung damage."  Furthermore, she does not provide any explanation for her opinion as to etiology, but merely states that she believes that they are related.  As such, the Board finds her statement to have very little probative value as it does not provide a diagnosis or provide any explanation or rationale for her opinion as to etiology.

As there is no competent, credible, and probative evidence of a diagnosis of asbestosis or other asbestos-related pulmonary disorder, the Board finds that a preponderance of the evidence is against the presence of such at any time pertinent to this appeal.  Accordingly, the Board concludes that service connection for asbestosis or other asbestos-related pulmonary disorder is not warranted.  See Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.



ORDER

Entitlement to service connection for asbestosis or other asbestos-related pulmonary disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran submitted a claim for service connection for COPD in September 2009.  In his February 2010 Notice of Disagreement and December 2011 VA Form 9, he stated that he was not contending that his COPD was caused by in-service asbestos exposure, but rather that he began exhibiting chest pain and breathing problems during active duty service.  As such, he contends that he should be service-connected for COPD.

Service treatment records reflect treatments for and diagnoses of bronchitis, infiltrate pneumonia, and upper respiratory infections since September 1986.  A May 1993 Dental Health Questionnaire reflects that the Veteran reported a persistent cough.  See VBMS, 5/12/16 STR (Vol 2 of 2), p. 82.  Additionally, the October 1993 retirement examination report reflects that the Veteran reported shortness of breath and chest pain or pressure, which the examiner noted occurred upon exertion since one year prior.  However, the examiner found a normal clinical evaluation of the lungs and chest.  See 5/12/16 STR (Vol 1 of 2) at 9, 11-12.

The above evidence describes in-service and post-service respiratory and pulmonary symptoms that may be related.  Although the December 2009 VA examiner provided an opinion as to whether the Veteran's COPD was caused by, related to, complicated by, or aggravated by military service, she only considered in-service asbestos exposure and did not discuss the Veteran's in-service respiratory and pulmonary issues and whether they were related to his current COPD diagnosis.  As such, the examination report is inadequate as to the question of whether the Veteran's current pulmonary disability is related to a non-asbestos related cause emanating from service.

Therefore, the Board finds that the evidence of record reflects a current diagnosis of COPD; establishes that the Veteran had in-service treatments for and diagnoses of respiratory and pulmonary disorders, and complaints of chest pain and shortness of breath; and indicates that his COPD may be related to active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Forward the Veteran's claims file, including a copy of this remand, to the VA examiner who provided the December 2009 medical opinion and ask that an addendum opinion be provided as to:

Whether the Veteran's COPD is at least as likely as not incurred in, caused by, or related to active duty service, taking into consideration his in-service treatments for and diagnoses of respiratory and pulmonary disorders, in-service complaints of shortness of breath and chest pain, post-service persistence of such symptoms and issues, as well as any other factors or injuries that may have caused the Veteran's COPD.

If the examiner deems it necessary to answer the above question, a VA examination and/or appropriate test and studies may be undertaken.  If the December 2009 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issue of entitlement to service connection for COPD.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


